Citation Nr: 1728065	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the right foot.  

2.  Entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the left foot.  

3.  Entitlement to a disability rating greater 10 percent for degenerative joint disease of the right knee.  

4.  Entitlement to a disability rating greater 10 percent for degenerative joint disease of the left knee. 
	 
5.  Entitlement to a disability rating greater 10 percent for chondromalacia patella of the left knee. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a neck disability. 

7.  Entitlement to service connection for a neck disability.  

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disability. 

9.  Entitlement to service connection for a right shoulder disability. 

10.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left shoulder disability. 

11.  Entitlement to service connection for a left shoulder disability.

12.  Entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for right lower extremity radiculopathy. 

13.  Entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for left lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1984 to January 1986.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a September 2011 written statement, the Veteran withdrew his prior request for a hearing before the Board. 

The Board notes that the appeal for entitlement to service connection for a lumbar spine disability was resolved in full in a January 2016 rating decision, in which the AOJ granted service connection for the same and assigned an effective date and disability rating.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

In a January 2016 rating decision, the AOJ, in relevant part, granted entitlement to service connection for left and right hammertoes and assigned an effective date and initial disability rating for each such disability.  The Veteran was provided notice of this determination and a copy of his appellate rights in January 2016 as well.  Though the Veteran submitted a "notice of disagreement" VA form in February 2016, the Veteran expressly disagreed with the previous denial of entitlement to service connection for left and right hammertoes and did not express disagreement with the disability rating or effective date assigned for each such disability.  The Board also notes that in the Veteran's August 2016 written statement, he expressed a wish to withdraw all appeals for increase.  For these reasons, when construing the Veteran's February 2016 form sympathetically and in conjunction with the Veteran's other statements, the Board concludes that the Veteran did not intend to express disagreement against the AOJ's assignment of an initial rating and effective date for the service-connected left and right hammertoes, and these matters are not on appeal and are not before the Board at this time. 

In a March 2009 rating decision, the AOJ granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, and the AOJ assigned an effective date.  The Veteran was provided notice of this determination and a copy of his appellate rights in March 2009 as well, and the Veteran did not submit a notice of disagreement against this determination.  Therefore, a matter regarding TDIU is not on appeal and is not before the Board at this time.  

The issues of entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for right  and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2016 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the right foot; entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the left foot; entitlement to a disability rating greater 10 percent for degenerative joint disease of the right knee; entitlement to a disability rating greater 10 percent for degenerative joint disease of the left knee; and, entitlement to a disability rating greater 10 percent for chondromalacia patella of the left knee, is requested.

2.  In a February 2006 Board decision, the Board denied a claim for entitlement to service connection for a neck disability based on the determination that there was no evidence to show an etiological relationship between the current neck disability and service; the Board also denied claims for entitlement to a right and left shoulder disability based on the determinations that the evidence does not show a current right or left shoulder disability.  

3.  The Veteran filed a request for reconsideration of the February 2006 Board decisions to deny service connection for a neck disability, a right shoulder disability, and a left shoulder disability; in June 2006, the Board denied the request for reconsideration; and, the Veteran did not appeal the February 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

4.  The additional evidence received since the February 2006 Board decision is new and raises a reasonable possibility of substantiating the claims for service connection for a neck disability, right shoulder disability, and a left shoulder disability.  

5.  The Veteran's current neck disability did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service. 

6.  The Veteran's current right shoulder disability is not etiologically related to service.

7.  The Veteran's current left shoulder disability did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the right foot; entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the left foot; entitlement to a disability rating greater 10 percent for degenerative joint disease of the right knee; entitlement to a disability rating greater 10 percent for degenerative joint disease of the left knee; and, entitlement to a disability rating greater 10 percent for chondromalacia patella of the left knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The February 2006 Board decision, which denied entitlement to service connection for a neck disability, right shoulder disability, and a left shoulder disability, is final.  38 U.S.C.A. § 7104(b) (West 2004); 38 C.F.R. § 20.1100 (2006).

3.  The additional evidence received since the February 2006 Board decision is new and material to the claims for entitlement to service connection for a neck disability, right shoulder disability, and a left shoulder disability, and these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  A neck disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

6.  A left shoulder disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, in an August 2016 letter to the Veteran, the AOJ explained to the Veteran that on July 19, 2016, they received the Veteran's claim for increase for left and right foot hallux valgus deformity with bunion formation, left and right knee degenerative joint disease, and chondromalacia patella, as well as his claims to reopen for the bilateral shoulder.  The AOJ advised the Veteran that these issues are currently pending on appeal, and the AOJ asked the Veteran to use the enclosed VA Form 21-4138 to tell VA if he wishes to withdraw his appeal.  Later in August 2016, the Veteran submitted a Form 21-4138, in which the Veteran wrote, "I would like to remove claim for increase that [are] on appeal.  Please continue with my appeal.  If possible just work on my claims that [are] not on my appeal."  Based on this evidence, and because a proper withdrawal of multiple issues on appeal requires the Veteran to identify which issues on appeal he wishes to withdraw, the Board construes the Veteran's August 2016 statement as a written withdrawal of only his claims for increased compensation on appeal.  The Veteran's remaining claims on appeal are addressed below.  Thus, the Veteran has withdrawn the appeals for entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the right foot; entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the left foot; entitlement to a disability rating greater 10 percent for degenerative joint disease of the right knee; entitlement to a disability rating greater 10 percent for degenerative joint disease of the left knee; and, entitlement to a disability rating greater 10 percent for chondromalacia patella of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

Duties to Notify and Assist

Because the Board is reopening the previously denied claims for entitlement to service connection for a neck disability, right shoulder disability, and a left shoulder disability, discussion concerning compliance with the duties to notify and assist regarding the applications to reopen is not necessary.  Further, the RO reopened the issues of entitlement to service connection for a neck disability, right shoulder disability, and a left shoulder disability in the January 2016 supplemental statement of the case, and the RO reviewed the claims file and readjudicated these service connection issues in the January 2016 supplemental statement of the case.  Therefore, there is no prejudice to the Veteran in reopening the claims and then proceeding with adjudication of the service connection issues on the merits.  

Regarding the service connection issues, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in August 2007, in which the Veteran was notified of how to substantiate his claims for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, including service treatment records, post-service treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements.  Further, during the appeal period, the Veteran was afforded VA examinations regarding the neck and shoulders in September 2015.  The examiners each conducted an examination and together provided sufficient information such that the Board can render an informed decision regarding each disability on appeal.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

Applications to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a February 2006 Board decision, the Board denied a claim for entitlement to service connection for a neck disability based on the determination that there was no evidence to show an etiological relationship between the current neck disability and service; the Board also denied claims for entitlement to a right and left shoulder disability based on the determinations that the evidence does not show a current right or left shoulder disability.  The Veteran filed a request for reconsideration of the February 2006 Board decisions to deny service connection for a neck disability, a right shoulder disability, and a left shoulder disability.  In June 2006, the Board denied this request; and, the Veteran did not appeal the February 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the February 2006 Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 2004); 38 C.F.R. § 20.1100 (2006).

The additional evidence presented since the February 2006 Board decision to deny service connection for a right and left shoulder disability includes a September 2015 VA examination, in which the VA examiner diagnosed the Veteran with right shoulder strain and left shoulder degenerative arthritis.  The credibility of these September 2015 medical diagnoses is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence that tends to show that the Veteran has a current left and right shoulder disability is pertinent evidence that was absent at the time of the February 2006 Board decision, and this evidence raises a reasonable possibility of substantiating the claims for a right and left shoulder disability.  

Also, the additional evidence presented since the February 2006 Board decision to deny service connection for a neck disability includes the Veteran's report, such as in the September 2015 VA examination that his current neck disability is due to bending and walking through hatches in service.  Essentially, the Veteran argued that bending his neck worsened his prior neck injury that was incurred as a result of a motor vehicle accident.  The credibility of the Veteran's report of bending his neck in service is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence that tends to show that the Veteran had another in-service event besides his previously claimed motor vehicle accident that may have resulted in his current neck disability is pertinent evidence that was absent at the time of the February 2006 Board decision, and this evidence raises a reasonable possibility of substantiating the claim for a neck disability.   

For these reasons, the Board finds that new and material evidence has been submitted, and the claims for service connection for a neck disability, a right shoulder disability, and a left shoulder disability are reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant these claims for service connection at this time, and the merits of these issues are addressed below. 

Service Connection

The Veteran contends that he has a neck disability, a right shoulder disability, and a left shoulder disability that are each related to an in-service motor vehicle accident.  Alternatively, the Veteran contends that he has a neck disability that is related to bending his neck in service through walkways, due to his height. 

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis that becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran is competent to report his symptoms and observations regarding his neck and shoulder.  The Board acknowledges that the Veteran has asserted that his neck symptoms and his bilateral shoulder symptoms have continued since his in-service motor vehicle accident, and that he self-medicated for his shoulders since service, as described in the September 2005 Board hearing.  However, the Board notes that the Veteran's statements as to whether his neck symptoms and his bilateral shoulder symptoms have been recurrent since his in-service motor vehicle accident and since service have been inconsistent with, and in contrast to the record.  Notably, the service treatment records show that the Veteran received emergency care, treatment, and therapy for left shoulder and neck injuries after a March 1985 motor vehicle accident; and the records show that the Veteran's symptoms and disability improved after such treatment.  Then, in a May 1985 service treatment record, the Veteran asked for a consult for his old left shoulder, knee, and back injuries.  The Veteran reported left shoulder pain, but there was no mention of the neck.  The May 1985 orthopedic consult's physical examination reflected full range of motion of the neck and shoulder without pain in each, and the left shoulder x-ray was within normal limits. The Board also notes that in the extensive service treatment records after the May 1985 orthopedic consult, the Veteran recurrently reported other unrelated symptoms, to include low back pain.  However, there is no other mention of the shoulders or neck after May 1985.  In an August 1985 Report of Medical Board, the Veteran was noted as having multiple complaints, but on examination no neck or shoulder disability or complaints were noted.  

Also, the record shows that the Veteran pursued other claims for orthopedic symptoms that he alleged were due to his motor vehicle accident and life aboard the ship since December 1985, but the Veteran submitted his claim for the shoulders and neck in February 1998.  Further, on VA examination in March 1986, right after separation from service, the Veteran reported multiple complaints and alleged that his reported symptoms were due to his in-service motor vehicle accident.  However, the Veteran denied any significant medical history other than what he reported to the VA examiner, and he reported no neck or shoulder symptoms.  On objective examination, the March 1986 VA examiner noted that the Veteran's shoulder and neck joints are unremarkable.  Further, in an August 1999 statement, the Veteran stated that his back and shoulder was injured in a motor vehicle accident [in service], and that the "injury [was] activated while working [post-service].  Significantly, in the September 2005 Board hearing, when asked whether the Veteran had continuing symptoms or problems with his neck prior to his post-service injury to the neck on the job, the Veteran answered that his neck did not bother him prior to this post-service injury.  The Board also notes that the record is silent for any post-service complaints or medical treatment regarding the neck until the Veteran's 1993 injury, and that the record is silent for any post-service complaints or medical treatment regarding the shoulders until the 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Specifically regarding the neck, private treatment records show that the Veteran injured his neck while lifting in August 1993 at his job.  An MRI at that time showed cervical bulging disc and cervical radiculopathy, and the Veteran underwent cervical spine surgery thereafter.  The record shows that the Veteran recurrently reported neck symptoms after his August 1993 injury. 

In light of the above evidence, the Board finds that the Veteran is an unreliable historian and that his contentions that his neck symptoms and his bilateral shoulder symptoms have continued since his in-service motor vehicle accident in 1985 are not credible and therefore have no probative value.   

The Board acknowledges that the Veteran's wife submitted an August 2007 statement, in which she reported that she has observed the Veteran's discomfort and symptoms since she has known him; and the Veteran's wife is competent to attest to her observations, and the Board finds such reports credible.  However, the Veteran's wife reported that she met the Veteran in 1996, and therefore her statement does not help to substantiate a finding of continuing neck and shoulder symptoms since the Veteran's separation from service in January 1986.  

Further, the Board finds that the determinations as to onset and etiology of the Veteran's current neck disability, right shoulder disability, and left shoulder disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that his current neck, right shoulder, and left shoulder disabilities are etiologically related to service are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his current neck disability began in service as a result of bending his neck or an in-service motor vehicle accident, and that his bilateral shoulder disabilities are related to an in-service motor vehicle accident, have no probative value.  

Neck Disability 

On the other hand, the September 2015 and April 2003 VA medical opinions regarding the etiology of the Veteran's neck disability have high probative value, as the examiners each reviewed the claims file, provided sufficient rationale for their opinions, together covered all relevant bases, and based their opinions on the medical expertise, on examination of the Veteran, and on the Veteran's medical history and probative lay statements.  

On VA examination in September 2015, the VA examiner, a physician, diagnosed the Veteran with degenerative disc disease and cervical radiculopathy and noted that the x-ray showed arthritis.  The September 2015 VA examiner noted the Veteran's in-service treatment for his neck injury after his in-service motor vehicle accident, and noted that the Veteran was restricted from playing basketball in service while he recovered. The examiner also noted the Veteran's report that due to his height, the Veteran's neck disability was allegedly aggravated by having to constantly bend over to walk through hatches in service.  The September 2015 VA examiner noted that the Veteran was treated in service for this neck injury, and that after April l985, there are no neck complaints shown in any of the medical records dating after he finished physical therapy and prior to the 1993 injury.  The examiner also noted that that when the Veteran was medically boarded out of service for orthopedic issues, the Veteran had a full orthopedic evaluation prior to discharge, and there was no complaint related to the neck noted in that examination.  The examiner also noted the Veteran's work-related injury in August 1993 in which he sustained injuries due to lifting steel.  The VA examiner also noted that there were no neck complaints when the Veteran was afforded a VA examination in January 1986.  

The September 2015 VA examiner opined that the Veteran's current neck disability is not related to service, to include the neck injury sustained in 1985.  The examiner stated that the Veteran's neck symptoms were not chronic after the in-service motor vehicle accident, and the examiner stated that the Veteran's neck symptoms improved and resolved prior to discharge from service.  The examiner stated that the Veteran then injured his neck in 1993, and this injury affected the C3-4 disc and nerves.  The examiner noted that in service, the physical therapy exam a few weeks after the accident showed tenderness in C8-T1.  The examiner also noted that physical examination findings of the neck, especially those in April 1985, do not correspond to the level of the cervical spine injury in 1993, which the examiner stated precipitated his current neck symptoms and disability.  The examiner opined that the Veteran's current neck disability is related to the 1993 injury.  

Also, on VA examination in April 2003, the April 2003 VA examiner noted that the Veteran sustained multiple soft tissue injuries including of the neck.  The April 2003 VA examiner noted the Veteran's 1993 neck injury.  The April 2003 VA examiner opined that the Veteran's March 1985 neck injury was a soft tissue injury that was acute and subsided with treatment.  The April 2003 examiner noted that from May 1985 to 1993, the record is negative for treatment or complaints pertaining to the neck.  The April 2003 examiner also noted that there was no reference to a preexisting neck problem when the Veteran was being treated for his work-related injury.  The April 2003 VA examiner opined that the Veteran's current neck disability is due to the post-service injury.  

On review, and in light of the September 2015 and April 2003 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current neck arthritis with radiculopathy first manifested in active service, or to a compensable degree within the first post-service year.  Given the above VA medical opinions, and in light of the negative x-rays of the neck in service dating in March 1985, the preponderance of the evidence does not show a combination of manifestations to identify degenerative arthritis in service and to establish chronicity of arthritis since service.  Also, as discussed above, there is no probative lay evidence of neck symptoms continuing since service or since within the first post-service year, and the Veteran's reports that he had continuing neck symptoms are outweighed by above-discussed medical evidence of record, which shows that the Veteran's in-service neck injury resolved, and that his current neck disability is clearly attributable to the intercurrent cause of a 1993 post-service work injury.  Also, significantly, though the Veteran claimed entitlement to VA compensation for other disabilities as early as December 1985, the record is silent for any post-service complaints or medical treatment regarding the neck until the 1993, years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the evidence is not sufficient to identify the Veteran's current neck disability as manifesting in service or within the first post-service year.  Given the September 2015 and April 2003 VA examinations, and because there is no probative evidence of neck symptoms continuing since separation from service and prior to 1993, the record does not reflect a combination of manifestations sufficient to identify neck arthritis or cervical radiculopathy in service or within the first post-service year, and therefore continuity of symptomatology of neck arthritis since service is not shown.  Accordingly, the Veteran's current neck arthritis with cervical radiculopathy is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Further, given the above September 2015 and April 2003 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current neck disability is otherwise related to service, to include as due to his in-service motor vehicle accident or bending due to his height.  Indeed, in light of these VA medical opinions, the preponderance of the evidence shows that the Veteran's in-service neck injury resolved, and that his current neck disability was caused by an post-service work injury in 1993.  For these reasons, the preponderance of the evidence shows that the Veteran's current neck disability is each not etiologically related to service, to include as due to the in-service motor vehicle accident or bending in service.  Therefore, service connection on a direct basis is not warranted for the Veteran's neck disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Right and Left Shoulder Disabilities

As discussed above, the Veteran's reports of continuing bilateral shoulder symptoms since service and prior to the 1990s have no probative value, and his lay opinion that his current left and right shoulder disabilities are related to service have no probative value.  On the other hand, the September 2015 VA medical opinions regarding the etiology of the Veteran's right shoulder disability and left shoulder disability have high probative value, as the examiner reviewed the claims file, provided sufficient rationale for her opinions, covered all relevant bases, and based her opinions on her medical expertise, on examination of the Veteran, and on the Veteran's medical history and probative lay statements.  

On VA examination in September 2015, the VA examiner, a physician, diagnosed the Veteran with right shoulder strain and left shoulder degenerative arthritis per x-ray study.   The September 2015 VA examiner noted the Veteran's in-service treatment for his left shoulder injury after his in-service motor vehicle accident, and noted that the Veteran was restricted from playing basketball in service while he recovered.  The examiner noted that after physical therapy for his left shoulder, the Veteran's left shoulder injury was considered to have resolved.  The examiner also noted that the service treatment records show no indication of right shoulder complaints or injury to the right shoulder after the motor vehicle accident.  The examiner also noted that that when the Veteran was medically boarded out of service for orthopedic issues, the Veteran had a full orthopedic evaluation prior to discharge, and there was no complaint related to either shoulder noted in that examination.  The VA examiner also noted that there was no shoulder complaints when the Veteran was afforded a VA examination in January 1986.  September 2015 the examiner also noted that there is medical documentation in the 1990s noting that the Veteran had developed bilateral shoulder pain with working for extended periods of time on assembly lines which required him to work with his arms for prolonged periods of time above the level of the shoulders.  

The September 2015 VA examiner opined that the Veteran's current left and right shoulder disabilities are not related to service, to include the in-service motor vehicle accident.  The examiner stated that there were no chronic shoulder symptoms in service.  The examiner stated that the Veteran's left shoulder injury from the motor vehicle accident was resolved with treatment as reflected in the medical documentation.  The examiner also noted that the full orthopedic evaluation prior to leaving service showed no shoulder complaints.  The examiner noted that the Veteran's lack of continuity of symptoms since service, and that the medical documentation shows that his bilateral shoulder disabilities started in the 1990s with prolonged assembly-line work which required him to work with his arms above the level of the shoulders.  The examiner opined that the Veteran's current left and right shoulder disabilities clearly began in the 1990s and was caused by repetitive use with assembly line work post-service.  

The Board acknowledges that the Veteran was afforded a VA examination in May 2001, in which the Veteran was diagnosed with bilateral shoulder tendonitis.  The May 2001 VA examiner opined that this tendonitis was etiologically related to the Veteran's in-service motor vehicle accident.  However, the May 2001 VA examiner's opinion was rendered based on the Veteran's reports of continuing bilateral shoulder symptoms since service, and, as discussed above, the Board has found such reports to have no probative value.  Further, the May 2001 VA examiner did not provide clinical rationale and did not perform a radiological test to support his diagnosis of tendonitis.  For these reasons, the Board finds that the May 2001 VA examiner's opinion has little probative value and is outweighed by the September 2015 VA examiner's opinions regarding the nature and etiology of the Veteran's current right and left shoulder disabilities.  

On review, and in light of the September 2015 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current left shoulder arthritis first manifested in active service, or to a compensable degree within the first post-service year.  Given the above evidence, and in light of the negative x-rays of the left shoulder in service dating in March 1985 and in May 1985, the preponderance of the evidence does not show a combination of manifestations to identify degenerative arthritis in service and to establish chronicity of arthritis since service.  Also, as discussed above, there is no probative lay evidence of shoulder symptoms continuing since service or since within the first post-service year, and the Veteran's reports that he had continuing shoulder symptoms are outweighed by above-discussed medical evidence of record, which shows that the Veteran's left shoulder arthritis was clearly attributable to the intercurrent cause of post-service assembly line work.  Significantly, though the Veteran claimed entitlement to VA compensation for other disabilities as early as December 1985, the record is silent for any post-service complaints or medical treatment regarding the shoulders until the 1990s, years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board also notes that the record shows no diagnosis of left shoulder arthritis until decades after service.  For example, x-ray studies on VA examination in April 2003 showed that the shoulders were within normal limits.  Given the above, and in light of the September 2015 VA examination, and because there is no probative evidence of left shoulder symptoms continuing since separation from service and prior to the 1990s, the record does not reflect a combination of manifestations sufficient to identify left shoulder arthritis in service or within the first post-service year, and continuity of symptomatology of left shoulder arthritis since service is not shown.  Accordingly, the Veteran's current left shoulder arthritis is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Further, given the above September 2015 VA examination, the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability and current left shoulder disability is otherwise related to service, to include as due to his in-service motor vehicle accident.  Indeed, in light of the September 2015 VA medical opinions, the preponderance of the evidence shows that the Veteran's current right shoulder disability, diagnosed as strain, and the Veteran's current left shoulder disability, diagnosed as arthritis, was caused by repetitive use in assembly line work after service.  For these reasons, the preponderance of the evidence shows that the Veteran's current right shoulder disability and left shoulder disability is each not etiologically related to service, to include as due to the in-service motor vehicle accident.  Therefore, service connection on a direct basis is not warranted for the Veteran's current right shoulder disability and left shoulder disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Also, the medical evidence during the current appeal period, to include x-ray testing performed on VA examination in September 2015, shows that the Veteran does not have arthritis of the right shoulder; therefore, the presumption of service connection based on chronicity of symptomatology of a chronic disease does not apply with regard to the right shoulder disability, diagnosed as strain.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal regarding entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the right foot is dismissed.  

The appeal regarding entitlement to a disability rating greater than 30 percent for hallux valgus deformity with bunion formation of the left foot is dismissed.  

The appeal regarding entitlement to a disability rating greater 10 percent for degenerative joint disease of the right knee is dismissed.  

The appeal regarding entitlement to a disability rating greater 10 percent for degenerative joint disease of the left knee is dismissed.  

The appeal regarding entitlement to a disability rating greater 10 percent for chondromalacia patella of the left knee is dismissed.  

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a neck disability,  this claim is reopened. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right shoulder disability,  this claim is reopened. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left shoulder disability,  this claim is reopened. 

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a left shoulder disability is denied. 
REMAND

In a January 2016 rating decision, the AOJ granted service connection for left and right lower extremity radiculopathy and assigned an effective date of September 23, 2015 for each such disability.  In an August 2016 statement, the Veteran essentially argued that his service-connected right and left lower extremity radiculopathy should have been granted an effective date before September 23, 2015, since they are associated with his service-connected lumbar spine disability and this lumbar disability was granted an effective date prior to September 23, 2015.  The Board finds that when construed sympathetically, the Veteran's August 2016 statement constitutes a timely notice of disagreement against the January 2016 rating decision's assignment of effective dates for the left and right lower extremity radiculopathy.  However, the RO has not yet issued a statement of the case regarding entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for left and right lower extremity radiculopathy.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Please issue a statement of the case that addresses the issues of entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for left lower extremity radiculopathy, and entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for right lower extremity radiculopathy.

Inform the Veteran that he must perfect a timely appeal for an issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


